Citation Nr: 1414685	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  09-47 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, claimed as post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from July 21, 1986 to October 31, 1986, and from November 17, 1990 to June 27, 1991.  The Veteran served in Southwest Asia from December 19, 1990 to June 17, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that denied the benefit sought on appeal.

This claim was remanded in May 2012 and November 2013 for further development, and now returns before the Board.

This appeal has been processed using the Virtual VA paperless claims processing system.  Additionally, VA progress notes dated from July 2007 to January 2013 are located in the Virtual VA claims file.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

No currently diagnosed acquired psychiatric disorder had its onset in service, or is otherwise related to service.


CONCLUSION OF LAW

The criteria for grant of an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 105, 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.301, 3.303, 3.304, 3.306 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Stegall Considerations

As noted above, the Board previously remanded this claim in May 2012 and November 2013 for further development.  The Veteran was provided with a VA examination in February 2013 with an addendum opinion in January 2014.  Further, all available VA treatment records have been associated with the claims file.  The Veteran's claim was readjudicated in a February 2014 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Here, the Board finds that VCAA letters dated in January 2007 satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and relevant VA medical records are in the file.  All records identified by the Veteran as relating to the claim have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  In this case, the Board notes that the Veteran was provided a VA examination in February 2013 with an addendum obtained in January 2014.  The VA examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the Veteran's claim.

Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his disabilities since he was last examined.  See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

III.  Service Connection - Rules and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition pursuant to 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a 'competent' source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  In certain instances, however, lay evidence has been found to be competent with regard to a disease with 'unique and readily identifiable features' that is 'capable of lay observation.'  See Jandreau v. Nicholson, supra (concerning a dislocated shoulder).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence').

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Facts and Analysis

Taking into account all relevant evidence, the Board finds that service connection is not warranted for any acquired psychiatric disorder, to include PTSD and depression.  In this regard, the Board finds that the preponderance of the medical evidence of record indicates that the Veteran's current psychiatric issues are unrelated to service.

Reviewing the evidence of record, the Veteran's service medical records, show no complaints of, or treatment for, any psychiatric disorder, and the Veteran does not claim any treatment for any psychiatric disorder during this period.

In a July 1998 VA progress note, the Veteran reported he started using alcohol and drugs shortly after his discharge from the Army.  He attributed his alcohol and drug abuse largely to boredom and habit, and as an aid to socializing.  

In May 1999, June 2000, and July 2001 VA mood screenings, the Veteran denied little interest or pleasure in doing things, feeling down depressed or hopeless, and thoughts of self-harm. 

During a June 2002 VA depression screening, the Veteran reported that he gets down some, and that he feels like he does not get enough rest. 

In a September 2006 VA progress note, a PTSD screening was positive.  

An October 2006 VA progress note indicates the Veteran was referred to the PTSD clinic by his primary care provider.  He reported difficulty sleeping and trusting others since he has come back from the first Gulf War.  He also reported flashbacks and dreams that he is back in Kuwait.  He reported he can still smell and see the burning bodies that were in Kuwait after the liberation.  He stated his symptoms have become much worse and he feels he has become depressed since he lost his job.  After a mental health evaluation, the diagnoses were adjustment disorder with depressed mood and rule out PTSD.  

In a November 2006 statement, the Veteran claimed he has PTSD.  He reported he suffers from depression and the inability to obtain and hold employment.  He also reported he does not form personal relations with many individuals.  

During a January 2007 VA PTSD evaluation, the examiner included a diagnosis of adjustment disorder with depressed mood and rule out PTSD.  

In a June 2007 statement, the Veteran reported a stressor of seeing many dead and decomposing bodies while proceeding to Kuwait City for logistical support.  The Veteran submitted an unsigned buddy statement from a fellow soldier who reports he was with the Veteran during this stressful incident. 

In May 2007 VA progress notes, the Veteran reported he has been feeling depressed since he lost his job and his father in the last two months.  He reported a history of PTSD and that he is in the PTSD Clinic for counselling.  After a mental health evaluation, the diagnoses were PTSD and depression.  

A November 2009 signed buddy statement supports the Veteran's claimed stressor. 

In a September 2010 VA progress note, the Veteran reported that his PTSD is managed well when he takes his medication.  When he does not take his medication, he endorsed anxiety, nightmares, and hearing helicopters and tanks even when there are none around.  He denied any symptoms of depression.  He has a long history of drug abuse and he was hospitalized in January 2010 for heroin withdrawal.  The diagnoses included adjustment disorder with anxiety and depression, a history of PTSD, and rule out dementia.  

VA progress notes dated from October 2006 to September 2011 include a history of PTSD. 

The Veteran was seen prior to drug rehabilitation discharge in September 2011.  He was without specific voiced concerns and reported he was not experiencing any problems with side effects.  The diagnoses were opiate dependence, depressive disorder, and PTSD.  

In a March 2012 VA psychology assessment note, the Veteran reported that he has been experiencing symptoms of depression for "approximately 10 to 15 years" since after the Gulf War.  He also reported he has been experiencing symptoms of PTSD.  When asked by the interviewer what types of symptoms he responded stating "You know, stress and tension, those sorts of things."  He reported that during his nine month assignment in the Gulf War, he saw dead bodies lying on the ground and others that were in the process of being buried.  He claimed that "seeing all of that was kind of traumatic for me."  After mental health evaluation, the diagnoses were major depressive disorder and opioid dependence/withdrawal.  

In a subsequent March 2012 VA in-patient note, the Veteran reported PTSD symptoms which have been with him from the Gulf War.  He reported that he saw lots of dead bodies.  The diagnoses were major depressive disorder, polysubstance dependence, and PTSD.  

March 2012 VA progress note indicates the Veteran underwent hospitalization for depression and polysubstance abuse. 

A December 2012 VA progress note included a negative PTSD screening note. 

A January 2013 VA discharge note indicates the Veteran was admitted reporting depression with self-directed violent thoughts.  His wife moved away and he started using heroin.  The diagnoses at discharge were depressive disorder and heroin (opioid dependence). 

During a January 2013 VA mental health screening, the evaluator noted that the Veteran had not been diagnosed with severe PTSD or episodes of major depression.  The social worker also noted that the Veteran's psychiatric symptoms were caused by substance abuse, organic brain disorder, or dementia. 

During a February 2013 VA examination, the examiner found that the Veteran does not meet the criteria for a PTSD diagnosis.  The examiner noted the Veteran does have a current diagnosis of opioid dependence, in early remission, and depression.  The Veteran reported he saw "stuff blown up" while he was in the combat zone, and he saw dead bodies.  He claimed the sight of the aftermath of our airstrikes still bother him to this day in the form of intrusive memories and nightmares.  He came home from Desert Storm and worked as a cook at a nursing home and then in food service at the VA until he was fired by the VA after an article appeared in the local paper that he had been arrested for marijuana which had been found on the floor of his car.  The charges were later dismissed.  He also lost several relatives around that time.  The loss of his parents was especially devastating and he turned to the use of heroin as a palliative for his sorrow.  He has been married 17 years.  He was admitted for heroin withdrawal in 2010, 2011, and 2013.  During this time he split and reconciled with his wife.  

Upon mental health examination, the examiner noted that the Veteran meets the stressor requirement for a PTSD diagnosis.  However, it is less likely than not that he has PTSD as he does not show evidence of a sufficient complement of symptoms as defined by the DSM-IV to meet full criteria for a diagnosis of PTSD.  The main problem in differentiating the episodes of depression from the effect of his substance abuse, has been that the effects of heroin are often identical, at least temporarily until the substance use ceases for a protracted period, to the symptoms of a primary mental illness.  His depressive mood, noted throughout the mental health records in recent years have been consistent associated with either and episode of substance abuse, or it has been discussed in the treatment records of his mental health providers in terms of the depressive mood's relationship to the loss of his job, or the deaths of his relatives.  It appears less likely than not that the depression is related to fear of hostile military or terrorist activities.  

A January 2014 addendum opinion from the VA examiner was also obtained.  The examiner noted that a review of the current VA treatment records shows that he is currently enrolled as a resident in the Psychosocial Residential Rehabilitation Treatment Program.  Reports form the psychologist and the social workers who have been providing service indicate the diagnosis is opioid use disorder (with an intermittent opioid-related mood disorder) which is now in remission due to his abstinence from heroin for the past few months.  There have been no signs, symptoms, or subjective complaints of PTSD noted in the hundreds of chart entries over the past several months.  His progress in the treatment program has been excellent, his mood is euthymic, and he is making plans to return to college soon.  With regard to the past notation in his records of a  PTSD diagnosis, a review of these records indicates that there were passing references to his occasional self-reported military stress (such as seeing dead bodies).  There has been no causal nexus established between these experiences and any psychiatric symptoms.  His most recent comprehensive psychological evaluation was conducted by the psychologist who coordinates the rehabilitation treatment program, which contained the statement that the Veteran "reports that his mental status is now, and has always been unremarkable, with no current or past issues he's deemed worthy of professional attention"-other than his chronic heroin use and associated mood disturbances during periods of withdrawal.  For these reason, it appears more unlikely than not that the Veteran meets the criteria for a diagnosis of PTSD.  

V.  Analysis

With regard to establishing service connection on a direct basis for an acquired psychiatric disorder, including, but not limited to, PTSD, depression, and affective disorder, the Board finds that the preponderance of the evidence of record indicates that the Veteran does not have a current psychiatric disorder that is related to service.  Initially, the Board notes that there is no medical evidence of record showing any diagnosis of any psychiatric disorder until 2006, more than 15 years after the Veteran's active service.  Though in a March 2012 VA psychology assessment note, the Veteran reported he has been experiencing symptoms experiencing symptoms of depression for "approximately 10 to 15 years" since after the Gulf War, in VA mood screenings dated from May 1999 to July 2001, the Veteran denied feeling down or depressed.  

The Board considered the Veteran's assertion that he has PTSD and depression related to stressful situations while in the Gulf War.  While the Board concedes that the Veteran experienced stressful situations which meet the stressor criteria for a diagnosis of PTSD, the Board finds the most probative evidence is the VA examiner's opinions which found that that Veteran does not meet the criteria for a diagnosis of PTSD and any other diagnosis of an acquired psychiatric disorder is unrelated to active service.  The VA examiner considered the Veteran's complaints and prior treatment to include prior diagnoses of PTSD, but also considered the circumstances of which he began seeking treatment for ongoing psychiatric problems, the fact that much of his post-service treatment was related to contemporaneous interpersonal problems and other events in his life, and the fact that he has experienced ongoing polysubstance abuse problems that began following his separation from service.  

The Board recognizes the Veteran's statements, and his belief that he has a psychiatric disability related to service.  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his current acquired psychiatric disability and service.  In this case, the Board ascribes far more weight to the conclusions of the VA examiner who concluded that the Veteran's current acquired psychiatric disability was not incurred in or due to active service.  See Jandreau, 492 F.3d at 1377.  Given the thorough rationale of the VA examiner as noted above, which was based on a detailed review of the Veteran's overall history, the Board finds that his conclusions are far more probative than the Veteran's lay assertions in determining the relationship between his current disabilities and service.

The Board has also considered the treatment records associated with the claims file, which reveal a number of diagnoses of PTSD over the past several years.  However, these diagnoses are often based merely on the Veteran's own self-report as to military stressors or a past history of PTSD, and are accompanied by very little discussion or rationale as to whether the diagnostic criteria for a diagnosis of PTSD are met.  Therefore, the Board finds the diagnoses contained in these records to be much less probative than that of the VA examiner discussed above, who considered the Veteran's complaints and prior treatment but also considered the circumstances of his past treatment for ongoing psychiatric problems, the fact that much of his post-service treatment was related to contemporaneous interpersonal problems and other events in his life, and the fact that he has experienced ongoing polysubstance abuse problems that did not began until after his separation from service.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).






ORDER

Entitlement to service connection for an acquired psychiatric condition, to include PTSD, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


